Citation Nr: 1647535	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  16-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 24, 2011, and in excess of 70 percent thereafter. 

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1983 to July 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Prior to certification, the Veteran's previous representative withdrew her representation of the Veteran in this appeal.  The Veteran is currently proceeding pro se.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the rating period prior to February 24, 2011, the Veteran's PTSD symptoms more nearly approximately occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood.
      
2.  The Veteran's PTSD symptoms have remained relatively consistent throughout the entire rating period on appeal.

3.  For the entire rating period on appeal, the Veteran has not experienced total occupational and social impairment based solely on his service-connected PTSD disability.

4.  The Veteran has been shown to be in need of regular aid and attendance by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 24, 2011, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the initial rating period beginning February 24, 2011, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an award of SMC based on the need for the regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. 
§§ 3.350, 3.352, 3.353(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in March 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in July 2012, April 2014, and December 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinion provided considers all the pertinent evidence of record and adequately addressed the Veteran's PTSD symptoms and the relevant rating criteria.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity, and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran maintains that his PTSD with residuals of a TBI is more severe than what is contemplated by the 50 percent and 70 percent evaluations assigned throughout the rating period on appeal.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether, prior to February 24, 2011, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

The evidence includes a July 2012 VA PTSD examination.   Since the last VA examination in 2005, the Veteran reported that he had lived in 5 different locations, including Taiwan.  He was divorced and lived alone.  The Veteran reported being isolated with no friend or social interactions.  He mostly stayed at home watching TV.  He also had no contact with his sibling and only occasional contact with his mother.  The Veteran did, however, report having a girlfriend in Taiwan.  He reported being unemployed since September 2011.  Current symptoms included difficulty focusing on tasks, poor sleep, nightmares, sadness, low energy, being watchful and jumpy, panic attacks weekly or less often, mild memory loss, fatigue, obsessional rituals which interfered with routine activities, and neglect of personal appearance and hygiene.  The Veteran denied suicide attempts.  PTSD was noted to be manifested by occupation and social impairment with reduced reliability and productivity.  The examiner confirmed a diagnosis of PTSD, and assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner then noted that, despite persistence of chronic PTSD symptoms that impacted his ability to perform at all levels, the Veteran still had the capacity to work.  The Veteran reported that he had been a teacher of English as a second language with fair performance and productivity during the last 2 years prior to his arrival back to the US.  Review of medical records indicated that the deterioration of his medical conditions, not only his PTSD, was playing an important role on his current occupational and social impairment.

The Veteran was afforded a VA PTSD examination in April 2014.  It was noted that the Veteran had PTSD and a TBI.  The examiner indicated that it was not possible to differentiate which symptoms were attributable to each diagnosis.  During the evaluation, the Veteran reported living alone.  He had no contact with his brother, minimal contact with his parents, and only one friend.  He did not participate in activities, other than going to the American Legion.  The Veteran was also unemployed.  The Veteran reported that he was facing homelessness as the money spent on his home health care system was causing him to have difficulty paying rent.  Symptoms were noted to include depressed mood, anxiety, suspiciousness, mild memory loss, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances.  The examiner further stated that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The evidence also includes a July 2015 private psychiatric evaluation from psychiatrist E. T.  During the evaluation, the Veteran reported being homeless after being evicted from a hotel.  During a mental status examination, the Veteran was oriented to person and place.  His affect was reactive and his mood was dysphoric and anxious.  Thought process was confused.  He denied homicidal or suicidal ideation.  The Veteran reported insomnia with poor sleep.  He was easily distracted and forgetful or facts and events.  His insight as poor and judgment was noted to be impaired.  E. T. diagnosed the Veteran with PTSD and major neurocognitive disorder due to TBI.  

In the most recent VA examination in December 2015, the examiner indicated that the Veteran had no current diagnosis of PTSD.  In this regard, the examiner noted that there were invalid results across objective measures of the Veteran's psychological functioning, frank symptom feigning, and multiple inconsistencies between his report during this evaluation and past evaluations, which called into question the validity of his self-report.  There were several notable inconsistencies within the Veteran's report during the present evaluation as compared to documents within CPRS, the most notable of which included the Veteran's report of abstinence from all illicit drugs and being last intoxicated in 2005, where laboratory
testing demonstrated current use of both alcohol and illicit substances as recently as November 2015.  The examiner further indicated that, regardless of the Veteran's invalid responses across measures of psychological functioning and symptom feigning, his spontaneous description of his current symptoms did not meet the DSM-5 criteria for PTSD; therefore, no diagnosis was given by the December 2015 examiner.  

After reviewing the record, the Board finds that the December 2015 VA examination is inconsistent with the other examinations of record and the contemporaneous medical treatment records.  As noted above, the Veteran has been consistently diagnosed with PTSD with residuals of a TBI.  See July 2012 and April 2014 VA examination reports.  Further, psychiatrist E. T. also diagnosed the Veteran with PTSD and residuals of a TBI.  VA treatment records throughout the rating period show continued diagnoses for PTSD.  See e.g., December 2015 VA treatment record in Virtual VA.  Consequently, the Board finds that the December 2015 VA examination is of reduced probative value.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran continues to have a diagnosis of PTSD and residuals of a TBI and that his symptoms have remained relatively consistent throughout the entire rating period on appeal.  Specifically, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, difficulty establishing and maintaining effective work/school and social relationships, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances.  Moreover, during the July 2012 VA examination, the examiner indicated that the Veteran's PTSD was manifested by obsessional rituals which interfered with routine activities and neglect of personal appearance and hygiene, symptoms specifically contemplated by the 70 percent rating criteria. 

In addition, the Board has considered the evidence regarding the assigned GAF score, which includes a score of 50 during the July 2012 VA examination.  This GAF score contemplates serious PTSD symptoms or serious impairment in social, occupational or school functioning.  The Board has reviewed all of the evidence of record, lay and medical, in determining that the more probative evidence of record shows that the Veteran's psychiatric disorder results in occupational and social impairment and symptoms consistent with a 70 percent disability rating.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the rating period prior to February 24, 2011.

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  During the July 2012 VA examination, the Veteran reported that he had occasional contact with his parents and had a girlfriend in Taiwan.  Further, the examiner specifically noted that, despite persistence of chronic PTSD symptoms that impacted his ability to perform at all levels, the Veteran still had the capacity to work.  During the April 2014 VA examination, the Veteran was noted to have one friend and stated that he went to the American Legion.  This demonstrates to the Board that, although his social interactions are limited, his PTSD disability does not more nearly approximate total social impairment.  

Moreover, the Board finds that the Veteran's PTSD symptoms do not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

The Board recognizes that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from sleep impairment, but this is contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent PTSD disability rating.  The Veteran's reported panic attacks are adequately contemplated under the 70 percent PTSD rating criteria.  

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, obsessive rituals, difficulty establishing and maintaining effective work/school and social relationships, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither an assertion nor an indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the United States Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has already been granted TDIU for the entire rating period on appeal (i.e., since February 24, 2011) based on his combined service-connected disabilities, including mid-thoracic muscle strain, headaches, PTSD with TBI, and residuals of a mandible fracture.  

SMC Laws and Analysis

Special monthly compensation is payable if as the result of service connected disability, the veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (2015).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2015).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others. In making such determinations, consideration is given to such conditions as the:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 
38 C.F.R. § 3.352.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015).

An individual who is bedridden by reasons of service connected disability shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id. 

Under 38 U.S.C.A. § 1114(s) (West 2014), special monthly compensation is payable at the housebound rate if the veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114(s) (West 2014); 38 C.F.R. § 3.35 (i) (2015).

The Veteran contends that he is entitled to SMC based on the need of aid and attendance of another due to his service-connected disabilities. 

The Veteran is service-connected for the following disabilities: PTSD with residuals of a TBI, rated as 70 percent disabling; mid-thoracic spine muscle strain, rated as 40 percent disabling; healed anterior mandible fracture, rated as 30 percent disabling; headaches, rated as 30 percent disabling; deviated nasal septum, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; reduced chin sensation, rated as 10 percent disabling; loss of taste, rated as 10 percent disabling; loss of smell, rated as 10 percent disabling; facial scars, rated as 10 percent disabling; and dry mouth, rated as noncompensable.  

He was also granted TDIU effective February 24, 2011.

The Veteran has contended that he is in need of aid and attendance due to disabilities for which he is service connected.  In a statement dated in October 2013, the Veteran indicated that bathing had become impossible due falling when stepping out of the tub.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran is in need of special monthly compensation based on the need for aid and attendance.

In a December 2013 statement from Dr. R. L. it was noted that the Veteran required aid and attendance to take care of himself.  This was noted to be due to the Veteran falling at home.  The physician stated that the Veteran had chronic anemia and end-stage liver disease which rendered him house-bound most of the time.  The Board notes that the Veteran's anemia and liver disease are not service-connected disabilities.

The evidence also includes a February 2014 Aid and Attendance VA examination report.  The examiner indicated that the Veteran was not bedridden and was able to travel beyond his current domicile.  The Veteran had arrived to the examination accompanied by his friend in a private vehicle.  During the evaluation, the Veteran indicated that he was in need of aid and attendance as a result of his PTSD, back, mandible, and headache disabilities.  The examiner indicated that the Veteran had dizziness once or more a day.  Imbalance was noted to affect the Veteran's ability to ambulate "constantly."  Impairments that affected the Veteran's ability to protect himself from daily environments include mild gait instability, horizontal nystagmus, mild lack of coordination and dementia, and limited range of motion of the neck and lower back.  It was also noted that the Veteran was unable to perform self-feeding, grooming, and toileting.  Upon physical examination, the Veteran's posture was stooped, his nutritional status was malnourished, and his gait was unsteady.  He was also only able to walk within his home without the assistance of another person and required the use of a walker.  During the evaluation, the Veteran also reported that he had fallen and had a tendency to fall in the bathroom.  

In a July 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by Dr. E. T., it was noted that the Veteran's complete diagnosis was major neurocognitive disorder with behavioral changes due to brain injury.  The doctor indicated that the Veteran required supervision to finish meals.  He also had a poor capacity for self-care due to confusion and apathy.  He also limped and had an unsteady gait.  The Veteran required medication management, and he did not have the ability to manage his own financial affairs.  It was noted that the Veteran only left his home if he required medical appointments.

Further, in a July 2015 psychiatric evaluation, Dr. E. T. opined that, at the time of the evaluation, the Veteran was found to have severe and progressively worsening neurocognitive symptoms caused by his TBI.  He had an inability to keep himself clean and presentable.  He had decreased food intake by virtue of poor organizational motivation.  Further, he required assistance on a regular basis to protect himself from the dangers of his daily environment.  Dr. E.T. concluded, with a high degree of medical certainty, that the Veteran's cognitive disorder was caused by the service-connected TBI injury and not by any nonservice-connected condition.  The Veteran was noted to require regular aid and attendance.

The above evidence demonstrates that entitlement to special monthly compensation based on aid and attendance is warranted.  The Veteran has been shown to have an unsteady gait, at least in part, as a result of his service-connected disabilities.  It has also been shown that the Veteran is unable to travel outside the home without assistance of others and is unable to prepare his own meals, bathe, and attend to his wants of nature.  He has also been found to require assistance on a regular basis to protect himself from the dangers of his daily environment (e. g., falling in the bathroom).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for special monthly compensation under 
38 C.F.R. § 3.352 (a) have been met.  The claim is granted.  See 38 U.S.C.A. § 5107(b).





ORDER

For the rating period prior to February 24, 2011, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the rating period beginning February 24, 2011, a rating in excess of 70 percent for PTSD is denied.

Special monthly compensation based on aid and attendance is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


